MEMORANDUM OF DECISION.
This divorce action was heard before the District Court, Farmington (Clapp, J.), and he, after hearing all of the facts, required the husband to make some modifications in the house in which the former wife would live as had been agreed and made a part of the divorce decree in District Court.
The issue of whether the work was done in a “workmanlike” manner was thoroughly explored and there was discussion about the possibility of a second bedroom in the cellar; however, the decree in the original divorce did not require any second bedroom.
It is therefore the conclusion of this Court that there is adequate evidence to support the decision of the District Court.
The matter of attorney fees is within the discretion of the court which heard the case and there appears to be no reason for disturbing that finding.
The entry is:
JUDGMENT AFFIRMED.
All concurring.